United States District Court
Northern District of California

ae

Oo Oo NN DH &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 1 of 46

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

PLANNED PARENTHOOD Case No. 16-cv-00236-WHO
FEDERATION OF AMERICA, INC., et al.,

Plaintiffs, VERDICT FORM

Vv.

CENTER FOR MEDICAL PROGRESS, et
al.,

Defendants.

 

 

Verdict Form

Planned Parenthood et al. v. Center for Medical Progress, et al.

Introduction

This verdict form is divided into sections A through K. Complete
sections A through J to determine whether the Defendants are liable to the
Plaintiffs on each of the Plaintiffs’ claims. You must complete each of
sections A through J.

Section K is used to determine the amount of punitive damages. Only
complete Section K if you found at least one Plaintiff suffered harm on at
least one claim in Sections A, E through F, and H through J.

You must follow the law provided to you in the Jury Instructions in
answering the questions in this Verdict Form. After each question, a cross-
reference to the most pertinent jury instructions is listed in [bracketed text].

Some of the questions require you to answer YES or NO to more than
one Defendant. You must give an answer for each Defendant listed for a
question. Within each section, there are instructions after each question that
will tell you whether to answer the next question or to skip ahead to another
question or to the next section.

Your answers must be unanimous for each question that you are

i

 
United States District Court
Northern District of California

ke Ww bb

oO Oo SN DH WN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 2 of 46

required to answer.
Ask the court clerk if you need additional copies of this form.

Once you have reached a unanimous verdict on all questions that you
are required to answer, the presiding juror should sign the verdict form and
notify the court clerk that you are ready to present your verdict in the
courtroom.

ii

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 3 of 46

 

 

Section A—Trespass
1. In what amount, if any, was PPFA damaged by Defendants Daleiden,
Lopez, BioMax, and CMP'’s trespasses at the 2014 Forum, 2015
MeDC, and the 2015 National Conference?

[Instructions 11.B.1; II.L.1-3, 5-7]

 

 

 

Snes Plaintiff Awarded Damages
ategory
Infiltration PPFA 4 OGL. FI
Security PPFA
# 52,917

(Nucatola)

(Ginde)

(Monitoring)

 

 

 

 

 

Answer the next question.

2. Did any Defendant conspire with Daleiden, Lopez, BioMax, or CMP to
trespass at PPFA’s conferences?

[Instructions II.K.1-2]
A. Albin Rhomberg J Yes No

B. Troy Newman / Yes No

Answer the next question.

 

Section A—Trespass

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 4 of 46

 

 

 

3. In what amount, if any, was PPFA damaged by Defendants Daleiden,
Merritt, BioMax, and CMP’s trespass at the PPRM Stapleton Health

Center?

[Instructions 1].B.2; I].L.1-3, 5-7]

 

 

Dantage Plaintiff Awarded Damages
Category
Security PPFA a
(Ginde)

 

 

 

 

Answer the next question.

4. Did any Defendant conspire with Daleiden, Lopez, Merritt, or CMP to
trespass at the PPRM Stapleton Health Center?

[Instructions I].K.1-2]

A. Albin Rhomberg

B. Troy Newman

Answer the next question.

/ Yes
rf Yes

No

No

 

section A—Trespass

 

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 5 of 46

 

 

 

5. In what amount, if any, was PPGC/PPCFC damaged by Daleiden,
Merritt, BioMax, and CMP’s trespass at the PPGC/PPCFC Health
Center?

[Instructions 1].B.3; II.L.1-3, 5-7]

 

 

Damage oo
Category Plaintiff Awarded Damages
Security PPGC/PPCFC |
4 a0, 20%
(Farrell)

 

 

 

 

 

Answer the next question
6. Did any Defendant conspire with Daleiden, Lopez, BioMax, or CMP to
trespass at the PPGC/PPCFC Health Center?
[Instructions I].K.1-2]

A. Albin Rnhomberg Jf Yes No

B. Troy Newman / Yes. No

*** End of Section * * *

 

Section A—Trespass

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 6 of 46

 

 

 

Section B—Breach of PPFA Exhibitor Agreements

Liability

1. Did any Defendant breach the 2014 Forum Exhibitor Agreement by
violating an applicable law concerning fraud or privacy in performing

their respective obligations under the contract?

[Instructions I]1.C.1-3, 5]
A. David Daleiden J Yes

B. BioMax of Yes

C. CMP / Yes

Answer the next question.

2. Did any Defendant breach the MeDC Exhibitor Agreement by

No

No

No

violating an applicable law concerning fraud or privacy in performing

their respective obligations under the contract?

[Instructions I].C.1-3, 5]

A. David Daleiden if Yes
B. BioMax ye Yes
C. CMP / Yes

Answer the next question.

No

No

No

 

4
Section B—Breach of PPFA Exhibitor Agreements

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 7 of 46

 

 

 

3. Did any Defendant breach the 2015 PPFA National Conference
Exhibitor Agreement by violating an applicable law concerning fraud
or privacy in performing their respective obligations under the
contract?

[Instructions II.C.1-3, 5]

A. David Daleiden J Yes No

B. BioMax J Yes No
C. CMP 4 Yes No

Answer the next question.

 

5
section B—Breach of PPFA Exhibitor Agreements

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 8 of 46

 

 

 

Damages

4. In what amount, if any, was PPFA damaged by breach of the PPFA
Exhibitor Agreements, including the breaches that the Court has
already found?

[Instructions II.C.4-5; Il.L.1-2, 4-7]

 

 

 

 

 

 

eae Plaintiff Awarded Damages
ategory
Infiltration PPFA Y Sot, S73
/
Security PPFA a 52,917
é
(Nucatola)
(Ginde)
(Monitoring)

 

*** End of Section * * *

 

Section B—Breach of PPFA Exhibitor Agreements

 

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 9 of 46

 

Section C—Breach of NAF Agreements

1. In what amount, if any, was each Plaintiff damaged by the breach of
the 2014 NAF Agreements and 2015 NAF Agreements by
Defendants Daleiden, BioMax, Merritt, Lopez, BioMax, and CMP?

[Instructions [I.C.6; II.L.1-2, 4-7]

 

 

 

 

 

Damage Plaintiff Awarded Damages
Category
Security RPPA

 

 

4g 360

(Nucatola)

 

=2 * End of Section ***

 

7

Section C— Breach of NAF Agreements

 

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 10 of 46

 

 

 

Section D—Breach of PPGC Agreement

1. Did any Defendant breach the PPGC Nondisclosure Agreement?

[Instructions I|.C.1-3, 7]

A. David Daleiden Jf Yes No
B. BioMax J/ Yes No
C. CMP J Yes No

lf you answered Yes as to any Defendant, answer the next question.
Otherwise, skip to the next Section.

2. In what amount, if any, was PPGC damaged by the breach of the
PPGC Nondisclosure Agreement?

[Instructions I].C.7; II.L.1-2, 4-7]

 

 

 

 

 

Damage Plaintiff Awarded Damages
Category S So
Security PPGC # a
020%
(Farrell)

 

 

*** End of Section * * *

 

8
Section D— Breach of PPGC Agreement

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 11 of 46

 

 

Section E—Fraud

 

Intentional Misrepresentation

 

1. Did any Defendant commit fraud or conspire to commit fraud through
intentional misrepresentation? If Yes, as to which Plaintiff(s)?

[Instructions 11.D.1-2, 4-7; Il.K.1-2]

A. David Daleiden f Yes No
If Yes, as to which Plaintiff(s)?
/_PPFA if PPGC /PPOSBC wf PPPSGV
B. Sandra Merritt rl Yes No
If Yes, as to which Plaintiff(s)?
/ pPFA __/-PPGC _/ PPOSBC __»/PPPSGV
C. Adrian Lopez ef Yes No

If Yes, as to which Plaintiff(s)?

__S-PPFA YW _PPGC J enosee /PPPSGV

 

Section E—Fraud

 

 
Case 3:16-cv-00236-WHO Document1016 Filed 11/15/19 Page 12 of 46

 

 

D. BioMax fe Yes

lf Yes, as to which Plaintiff(s)?

No

—/ppra _./ ppcc _“PPOSBC_,/ PPPSGV

E. CMP J Yes

If Yes, as to which Plaintiff(s)?

No

__ pera f_ PPGC _Y PPOSBC_ (/ PPPSGV

F. Albin Rhomberg of Yes

If Yes, as to which Plaintiff(s)?

No

/Y PPFA VU PPGC _ VY PPOSBC _Wo pppsev

G. Troy Newman J Yes

If Yes, as to which Plaintiff(s)?

No

_S pera _/ ppGC _% ppossBc / PPPSGV

lf you answered Yes to any Defendant, answer the next question.

Otherwise, skip to Question 3.

 

Section E—Fraud

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 13 of 46

 

 

2. In what amount, if any, was each Plaintiff damaged by the fraud?

[Instructions I].D.2; II.L.1-3, 5-7]

 

 

 

 

 

 

 

 

 

emo Plaintiff =| Awarded Damages
Infiltration PPFA # 366 373
Security PPFA # 52, 9/7
Security PPGC F 20 G17
Security PPOSBC
7/3 949
Security PPPSGV f 7 105

 

Answer the next question.

 

Section E—Fraud

I]

 

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 14 of 46

 

 

False Promise Fraud

PPFA Exhibitor Agreements

 

3. Did any Defendant commit or conspire to commit false promise fraud
in connection with the PPFA Exhibitor Agreements?

[Instructions 11.D.1, 3-6; II.K.1-2]

A. David Daleiden ft Yes No
B. Sandra Merritt J Yes No
C. Adrian Lopez J Yes No

D. BioMax / Yes No

E. CMP J Yes No
F. Albin Rhomberg if Yes No
G. Troy Newman ff Yes No

lf you answered Yes as to any Defendant, answer the next question.
Otherwise, skip to Question 5.

 

12
Section E—Fraud

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 15 of 46

 

 

4. In what amount, if any, was PPFA damaged by the false promise
fraud?

[Instructions 1].D.3; [1.L.1-3, 5-7]

 

 

 

Le 2 ama Plaintiff Awarded Damages
_ Category
Infiltration PPFA #2, 66, 73
PPFA
Securit a
y $2,917

(Nucatola)
(Ginde)
(Monitoring)

 

 

 

 

 

Answer the next question.

 

Section E—Fraud

 

 
Case 3:16-cv-00236-WHO Document1016 Filed 11/15/19 Page 16 of 46

 

 

PPGC NDA

5. Did any Defendant commit or conspire to commit false promise fraud
in connection with the PPGC Nondisclosure Agreement?

[Instructions I].D.1, 3-6; II.K.1-2]

A. David Daleiden of Yes No
B. Sandra Merritt ef Yes No
C. Adrian Lopez V Yes No
D. BioMax jf Yes No

E. CMP if Yes No

F. Albin Rhomberg J Yes | No

G. Troy Newman / Yes No

lf you answered Yes as to any Defendant, answer the next question.
Otherwise, skip to the next Section.

 

14
Section E—Fraud

 

 
Case 3:16-cv-00236-WHO Document1016 Filed 11/15/19 Page 17 of 46

 

 

6. In what amount, if any, was PPGC damaged?

[Instructions II.D.3; II.L.1-3, 5-7]

 

 

Damage Plaintiff Awarded Damages
Category
Security PPGC 420, 20%
(Farrell)

 

 

 

 

 

*** End of Section * * *

 

15
Section E—Fraud

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 18 of 46

 

 

Section F—RICO

1. Did any Defendant violate RICO or conspire to violate RICO?

[Instructions I].E.1-12]

A. David Daleiden / Yes No

B. Sandra Merritt fp Yes No

Yes No

D. BioMax J Yes No

C. Adrian Lopez

E. CMP if Yes No
F. Albin Rnomberg Yes No
G. Troy Newman / Yes No

lf you answered Yes to any Defendant, answer the next question.
Otherwise, skip the rest of this Section.

 

16
Section F—RICO

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 19 of 46

 

 

2. In what amount, if any, was each Plaintiff damaged by Defendants’
violation of RICO?

[Instructions II.E.2; I1.L.1-3, 5-7]

 

 

 

 

 

 

 

 

 

 

 

cman Plaintiff Awarded Damages
Infiltration PPFA ff $66, 773
Security PPFA #59 2/7
Security PPGC Pf 20, 6/7
Security PPOSBC & 13.9 ¥9
Security PPPSGV # G /0€
7

*** End of Section * * *

 

17
Section F—RICO

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 20 of 46

 

 

Section G—Recording (California Penal Code)

1. For each recording below, answer “Yes” or “No” as to whether a
Plaintiff has established the recording violated Penal Code 632. If
you find a recording violated Penal Code 632, answer whether the
Defendant established all the elements of a defense under Penal
Code 633.5.

[Instructions I].G.1-5]

A. PPNorCal via Dr. Drummond-Hay at NAF 2014

a. Violation? / Yes No

-b. 633.5 Defense?
i. Daleiden Yes v No
ii. Merritt Yes ot No
B. PPFA via Dr. Nucatola at NAF 2014 - First Recording
a. Violation? ff Yes No
b. 633.5 Defense?
i. Merritt Yes av No
C. PPFA via Dr. Nucatola at NAF 2014 - Second Recording
a. Violation? J Yes No
b. 633.5 Defense?

i. Merritt Yes ef No

 

18
Section G—Recording (California Penal Code)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 21 of 46

 

 

D. PPFA via Dr. Nucatola at Craft Restaurant

a. Violation? J Yes No

b. 633.5 Defense?
i. Daleiden Yes "4 No
ii. Merritt Yes / No

E. PPPSGV via Dr. Gatter at a/k/a Bistro

a. Violation? v/ Yes No

b. 633.5 Defense?

i. Daleiden Yes / No
il. Merritt Yes f No
F. PPPSGV via Felczer at a/k/a Bistro
a. Violation? rd Yes No

b. 633.5 Defense?

: Daleiden Yes / No

ii. Merritt Yes if No

Answer the next question if you found at least one recording violated Penal

Code 632 and at least one Defendant did not establish a 633.5 defense.
Otherwise, skip to the next Section.

 

19
Section G—Recording (California Penal Code)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 22 of 46

 

 

d

2. In what amount, if any, was each Plaintiff damaged by Defendant(s)
violation of Penal Code 632?

[Instructions II.G.1; II.L.1-3, 5-7]

 

 

 

 

 

 

pase Plaintiff Awarded Damages
Category
Security PPFA Hz
GO
(Nucatola) 4, 7
Security PPPSGV # 1,105

 

Answer the next question.
3. Which Defendants, if any, conspired to violate Penal Code 632?

[Instructions II.K.1-2]

A. David Daleiden Yes No

/

B. Sandra Merritt J Yes No
il
/

C. Adrian Lopez Yes No
D. BioMax Yes No
E. CMP / Yes No
F. Albin Rhomberg of Yes No
G. Troy Newman / Yes No

*** End of Section * * *

 

 

20
Section G—Recording (California Penal Code)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 23 of 46

 

 

Section H—Recording (Florida Law)

1. For each recording below, answer “Yes” or “No” as to whether a
Plaintiff has established the recording violated Florida Law.

[Instructions 1].H.1-2]
A. PPFA via Dr. Nucatola at 2014 Forum - First Recording by

Adrian Lopez and David Daleiden

fe Yes No

 

B. PPFA via Dr. Nucatola at 2014 Forum - Second Recording by

Adrian Lopez and David Daleiden

ee Yes No

C. PPFA via K. Shea at 2014 Forum by Adrian Lopez and David

Daleiden

a Yes No

 

D. PPPSGV via Dr. Gatter at 2014 Forum by Adrian Lopez and

David Daleiden

J Yes No

 

 

21
section H—Recording (Florida Law)

 

 
Case 3:16-cv-00236-WHO Document1016 Filed 11/15/19 Page 24 of 46

 

 

E. PPCCC via Dr. Siegfried at 2014 Forum by Adrian Lopez and

David Daleiden

J Yes No

 

F. PPRM via Dr. Ginde at 2014 Forum by David Daleiden

a Yes No

 

G. PPFA via J. Gupta at 2015 MeDC - First Recording by Adrian

Lopez and David Daleiden

i Yes No

 

H. PPFA via J. Gupta at 2015 MeDC - Second Recording by
Adrian Lopez and David Daleiden

Yes No

 

|. PPFA via Dr. Nucatola at 2015 MeDC - First Recording by
Adrian Pr and David Daleiden

Yes No

 

 

22
section H—Recording (Florida Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 25 of 46

 

 

J. PPFA via Dr. Nucatola at 2015 MeDC - Second Recording by

Adrian Lopez and David Daleiden

ff Yes No

K. PPFA via D. VanDerhei at 2015 MeDC by Adrian Lopez and

David Daleiden

rs Yes No

L. PPPSGV via Dr. Mary Gatter at 2015 MeDC by Adrian Lopez

and David Daleiden

J Yes No

M.PPOSBC via Dr. Russo at 2015 MeDC by Adrian Lopez and

David Daleiden

ff Yes No

 

N. B. PPGC via B. Smith at 2015 MeDC by David Daleiden

ff Yes No

 

 

23
section H—Recording (Florida Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 26 of 46

 

 

O. PPPSW via Dr. Moran at 2015 MeDC by Adrian Lopez and

David Daleiden

gf Yes No

 

P. PPPSW via Dr. Nguyen at 2015 MeDC by Adrian Lopez and

David /
Yes No

Answer the next question if you found at least one recording violated
Florida law. Otherwise, skip to the next Section.

 

24
Section H—Recording (Florida Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 27 of 46

 

 

2. In what amount, if any, was each Plaintiff damaged by Defendant(s)’
violation of Florida law?

[Instructions I1.H.1; II.L.1-3, 5-7]

 

 

 

 

"Damage mae
Category Be aS
Security PPFA
(Nucatola)
(Ginde)
Security PPOSBC
Security PPPSGV

 

 

 

 

 

Answer the next question.

 

Section H—Recording (Florida Law)

 

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 28 of 46

 

 

3. Which Defendants, if any, conspired to violate Florida law?

[Instructions II.K1-2]

A David Daleiden J Yes No
B. Sandra Merritt Jy Yes No
C. Adrian Lopez fe Yes No
D. BioMax / Yes No
E. CMP ie Yes No
F. Albin Rnomberg A Yes No
G. Troy Newman ral Yes No

*** End of Section * * *

 

Section H—Recording (Florida Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 29 of 46

 

 

Section I—Recording (Maryland Law)

1. For each recording below, answer “Yes” or “No” as to whether a
Plaintiff has established the recording violated Maryland Law.

[Instructions II.1.1-2]

A. PPFA via Dr. Nucatola at 2015 NAF by David Daleiden

Jo Yes No

B. PPFA via J. Castle at 2015 NAF by David Daleiden and Sandra

Merritt

/ Yes No

C. PPFA via D. VanDerhei at 2015 NAF by David Daleiden and

Sandra Merritt

i Yes No

D. PPCFC via T. Nguyen at 2015 NAF - First Recording by Adrian
Lopez

Yes No

 

 

27
Section I— Recording (Maryland Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 30 of 46

 

 

E. PPCFC via T. Nguyen at 2015 NAF - Second Recording by

David Daleiden

x Yes No

 

F. PPGC/PPCFC via J. Krugler at 2015 NAF - First Recording by

Adrian Lopez

ff Yes No

G. PPGC/PPCFC via J. Krugler at 2015 NAF - Second Recording

by David Daleiden

# Yes No

H. PPCFC via Dr. Schutt-Aine at 2015 NAF - First Recording by

Adrian Lopez

& Yes No

 

 

28
Section I— Recording (Maryland Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 31 of 46

 

 

|. PPCFC via Dr. Schutt-Aine at 2015 NAF - Second Recording
by David Daleiden

J Yes No

Answer the next question if you found at least one recording violated
Maryland law. Otherwise, skip to the next Section.

 

2. In what amount, if any, was each Plaintiff damaged by Defendant(s)’
violation of Maryland law?

[Instructions 1.1.1; IL.L.1-3, 5-7]

 

 

 

Category a Se al 2 gs
Security PPFA Hz
14,300
(Nucatola)
Security PPGC #409
(Schutt-Aine)

 

 

 

 

 

Answer the next question.

 

section I— Recording (Maryland Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 32 of 46

 

 

3. Which Defendants, if any, conspired to violate Maryland law?

[Instructions II.K.1-2]

A. David Daleiden FE Yes No
B. Sandra Merritt Vv Yes No
C. Adrian Lopez v/ Yes No
D. BioMax / Yes No
E. CMP of Yes No
F. Albin Rhomberg J Yes No
G. Troy Newman / Yes No

*** End of Section * * *

 

30
Section I— Recording (Maryland Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 33 of 46

 

 

Section J—Recording (Federal law)

1. For each recording below, answer “Yes” or “No” as to whether a
Plaintiff has established the recording violated Federal Law.

[Instructions II.J.1-3]

A. PPGC via M. Linton at 2015 PPFA National Conference by

Adrian Lopez and David Daleiden

ff Yes No

 

B. PPFA via Dr. Westhoff at 2015 PPFA National Conference by

Adrian Lopez and David Daleiden

vA Yes No

C. PPFA via J. Castle at 2015 PPFA National Conference by
wt and David Daleiden

Yes No

D. PPFA via K. Flood at 2015 PPFA National Conference by
Adrian Lopez and David Daleiden

Yes No

 

31
section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 34 of 46

 

 

E. PPFA via J. Fils-Aime at 2015 PPFA National Conference by

Adrian Lopez and David Daleiden

J _ Yes No

F. PPFA via A. Grewer at 2015 PPFA National Conference by

Adrian Lopez and David Daleiden

/ Yes No

G. PPRM via Dr. Ginde at PPRM Stapleton Health Center by

Sandra Merritt and David Daleiden

/ Yes No

H. PPRM via J. Johnstone at PPRM Stapleton Health Center by

Sandra Merritt and David Daleiden

# Yes No

|. PPGC via M. Farrell at PPGC Prevention Park Health Center
by Sandra Merritt and David Daleiden

Yes No

 

32 -
Section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 35 of 46

 

 

. PPGC via Receptionist #1 at PPGC Prevention Park Health

Center by Sandra Merritt and David Daleiden

/ Yes No

PPGC via Receptionist #2 at PPGC Prevention Park Health

Center by Sandra Merritt and David Daleiden

fe Yes No

Ls

PPFA via Dr. Nucatola at 2015 NAF by David Daleiden

ae Yes No

.PPFA via J. Castle at 2015 NAF by David Daleiden and Sandra

Merritt

Yes No

. PPFA via D. VanDerhei at 2015 NAF by David Daleiden and

Sandra Merritt

J Yes No

 

ee)
ee)

Section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 36 of 46

 

 

O. PPCFC via T. Nguyen at 2015 NAF - First Recording by Adrian

Lopez

jf Yes No

P. PPCFC via T. Nguyen at 2015 NAF - Second Recording by

David Daleiden

J Yes No

Q. PPGC/PPCFC via J. Krugler at 2015 NAF - First Recording by

Adrian Lopez

i Yes No

R. PPGC/PPCFC via J. Krugler at 2015 NAF - Second Recording

by David Daleiden

A ves NO

S. PPCFC via Dr. Schutt-Aine at 2015 NAF - First Recording by

Adrian Lopez

ea NO

 

34
section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document1016 Filed 11/15/19 Page 37 of 46

 

 

T. PPCFC via Dr. Schutt-Aine at 2015 NAF - Second Recording

by David Daleiden

Zo Yes No

U. PPFA via Dr. Nucatola at 2014 Forum - First Recording by

Adrian Lopez and David Daleiden

/ Yes , No

V. PPFA via Dr. Nucatola at 2014 Forum - Second Recording by

Adrian Lopez and David Daleiden

# Yes No

W.PPFA via K. Shea at 2014 Forum by Adrian Lopez and David

Daleiden

Aves NO

X. PPPSGV via Dr. Gatter at 2014 Forum by Adrian Lopez and

David Daleiden

Vo. ves _——— NO

 

Section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 38 of 46

 

 

Y. PPCCC via Dr. Siegfried at 2014 Forum by Adrian Lopez and

David Daleiden

Y_Yes No

Z. PPRM via Dr. Ginde at 2014 Forum by David Daleiden

/ Yes No

AA. PPFA via J. Gupta at 2015 MeDC - First Recording by

Adrian Lopez and David Daleiden

— V» Yes __——s—COC NO

BB. PPFA via J. Gupta at 2015 MeDC - Second Recording by

Adrian Lopez and David Daleiden

ie Yes No

CC. PPFA via Dr. Nucatola at 2015 MeDC - First Recording
by Adrian Lopez and David Daleiden

Yes No

 

Section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 39 of 46

 

 

DD. PPFA via Dr. Nucatola at 2015 MeDC - Second

Recording by Adrian Lopez and David Daleiden

SA. ves NO

EE. PPFA via D. VanDerhei at 2015 MeDC by Adrian Lopez

and David Daleiden

VA Yes _ NO

PP. PPPSGV via Dr. Mary Gatter at 2015 MeDC - First

Recording by Adrian Lopez and David Daleiden

/ Yes No

GG. PPOSBC via Dr. Russo at 2015 MeDC - First Recording

by Adrian Lopez and David Daleiden

AS ves _—s—ONOO

HH. B. PPGC via B. Smith at 2015 MeDC by David Daleiden

__ oe _ves NO

 

37
section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 40 of 46

 

 

Il. PPPSW via Dr. Moran at 2015 MeDC by Adrian Lopez and
a
Yes No

JJ.PPPSW via Dr. Nguyen at 2015 MeDC by Adrian Lopez and

David Daleiden

ff Yes No

KK. PPNorCal via Dr. Drummond-Hay at 2014 NAF by David

Daleiden and Sandra Merritt

Mes ee

LL. PPFA via Dr. Nucatola at 2014 NAF - First Recording by

Sandra Merritt

tes NO

MM. PPFA via Dr. Nucatola at 2014 NAF - Second Recording

by David Daleiden and Sandra Merritt

_— A_¥es NO

 

section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 41 of 46

 

 

NN. PPFA via Dr. Nucatola at Craft Restaurant by David

Daleiden and Sandra Merritt

_. i yes ee

OO. PPPSGV via Dr. Gatter at a/k/a Bistro by David Daleiden

and Sandra Merritt

A ves _ CN

PP. PPPSGV via L. Felczer at a/k/a Bistro by David Daleiden
and Sandra Merritt

Y__Yes No

Answer the next question if you found at least one recording violated
Federal law. Otherwise, skip to the next Section.

 

39
section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document1016 Filed 11/15/19 Page 42 of 46

 

 

2. In what amount, if any, was each Plaintiff damaged by Defendant(s)’
violation of Federal law?

[Instructions II.J.1; II.L.1-3, 5-7]

 

 

 

 

 

 

 

 

eee, Plaintiff Awarded Damages
Security PPFA HY ) q17
Security PPGC Hy 20, 6)7
Security PPOSBC # /3, 849
Security PPPSGV # 2 105°

 

 

Answer the next question.

 

40
Section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 43 of 46

 

 

4. Which Defendants, if any, conspired to violate Federal law?

[Instructions II.K.1-2]

A. David Daleiden No

/ Yes
Sandra Merritt se Yes No

Adrian Lopez / Yes No

Se

GO ©

BioMax Yes No

mT

F. Albin Rnhomberg Yes No

Lie
CMP Sf - Yes No
ff
J

G. Troy Newman Yes No

*** End of Section * * *

 

4]
Section J—Recording (Federal Law)

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 44 of 46

 

 

Section K—Punitive Damages

Answer this section only if you have found one or more Defendants liable
on one or more claims.

1. Do you find by clear and convincing evidence that at least one
Defendant is liable for punitive damages?

[Instructions I].M.1-2]

(Check one.)
jf Yes

No

 

lf you answered “Yes,” to Question 1, answer the next question. If you
answered “No” to Question 1, skip the rest of this section.

 

42

Signature Page

 

 
Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 45 of 46

 

 

2. In what amount is each Defendant liable for punitive damages?
[Instructions II.M.1-2]

(You should only award punitive damages against a Defendant if you
found against that Defendant on one or more of the following claims:
Fraud, Trespass, Florida recording law, Maryland recording law, or
Federal recording law.

If you do not find an award of punitive damages is appropriate against
a particular defendant, enter $0. Otherwise, enter a dollar amount

 

 

 

 

 

 

below.)

$ # 1a S000 David Daleiden
$ SE Adrian Lopez

$ # 2 v Oo0d Sandra Merritt
$ # 200€ ovb BioMax

$ # 700; 000 CMP

> # $9O 000 Troy Newman

$ #7 0, 000 Albin Rhomberg

 

*** End of Section * * *

 

43
Signature Page

 

 
United States District Court
Northern District of California

No

 

Case 3:16-cv-00236-WHO Document 1016 Filed 11/15/19 Page 46 of 46

Once your deliberations are complete, sign and date this verdict form below.

Dated: [1-15-2019

 

 

44

 

 
